OPINION OF THE COURT. MANN, J. The facts in this case are the same as in No. 1137, Frederick E. Hyde, Jr., v. James E. Elmer, sheriff, the only difference being in the name of the parties and the value and description of the property involved. In all other respects the facts are identical. The trial court rendered judgment in this ease for ap-pellee in the sum of four hundred dollars ($400.00), same being the value of the property as found by the jury. The cause will be affirmed upon the filing of a remitittur in the sum of three hundred and ninety-nine dollars ($399.00) with the clerk of this court within thirty days, otherwise it will be reversed and remanded for further proceedings in conformity to the opinion in Hyde v. Elmer, No. 1137.